Citation Nr: 1215895	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for post-operative residuals of a deviated nasal septum.
 
2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to post-operative residuals of a deviated nasal septum.  
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1969 to November 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
In January 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  
 
In April 2010, the Board remanded the appeal for additional development.  The requested development was sufficiently accomplished and the case has returned to the Board.  
 
 
FINDINGS OF FACT
 
1.  While a nasal fracture was noted at a July 1969 enlistment examination, a deviated nasal septum was not.  
 
2.  Clear and unmistakable evidence shows that a deviated nasal septum existed prior to service; and clear and unmistakable evidence demonstrates that the disability was not aggravated by service.
 
3.  Obstructive sleep apnea was not diagnosed until many years following discharge from service and the preponderance of the evidence is against finding that it is related to active military service or events therein.  There is no basis for an award of secondary service connection.  
 
CONCLUSIONS OF LAW
 
1.  Post-operative residuals of a deviated nasal septum were not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).
 
2.  Obstructive sleep apnea was not incurred or aggravated during active military service, nor is it proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159. 3.303, 3.310 (2011).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in June 2006 and April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  These letters also provided notice of how disability ratings and effective dates are determined.  The appeal was most recently readjudicated in the February 2012 supplemental statement of the case.  
 
VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, including in-patient clinical records.  The Veteran has submitted private records and statements in support of his claim.  He has not identified with specificity any additional records that need to be obtained.  The Veteran was provided VA examinations and several opinions were obtained during the appeal period.  
 
On review, there is no error or issue that precludes the Board from addressing the merits of this appeal.  38 C.F.R. § 3.159(c).  
 
Factual Background
 
On examination for induction in July 1969, the Veteran's nose was reported as normal on clinical evaluation.  In his medical history report the Veteran reported fracturing his nose one year prior and having difficulty breathing when he had an upper respiratory infection.  A record dated in June 1971 indicates that the Veteran wanted a surgical consult.  He reported a history of nasal fracture two years ago with frequent symptoms.  Physical examination revealed a deviated septum with near occlusion of the left side.  
 
Clinical records show the Veteran was admitted to the U.S. Army Hospital in Augsburg on October 11, 1971 with complaints of nasal breathing trouble.  Examination showed that the nasal septum was markedly deviated to the left, almost completely obstructing the left nasal vestibule.  Posteriorly there was some deviation on the right side.  He subsequently underwent submucous resection of the nasal septum.  The packing was removed the following day and he was discharged on October 15, 1971.  The deviated septum was noted as existing prior to service and not incurred in the line of duty.  
 
The November 1971 separation examination noted a deviated septum to the left.  In a Statement of Medical Condition completed approximately one week following his separation examination, the Veteran reported that he had an operation on his nose and now breathed better.  
 
A July 2002 private medical record indicates that the Veteran was seen for his nose and snoring.  He reported that he had been a snorer at least the last 32 years, perhaps increasing in the last year.  It appeared that his wife had witnessed some episodes of sleep apnea.  He reported gaining about 30 pounds in the prior year.  He reported that he had septal surgery in 1971 while in the military.  He thought that it helped him while he was in Germany, but when he returned to the states, he did not think there was any difference at all.  The clinical impressions were snoring with episodes of apnea, and a deviated nasal septum.  A subsequent sleep study noted a history of obstructive sleep apnea and control of events at a CPAP pressure of 9 cm.  
 
At an August 2006 VA examination the Veteran indicated that he was involved in a fist fight about one year prior to enlistment and had a preexisting nasal deformity present.  The appellant indicated that there was no improvement regarding his symptoms of nasal obstruction subsequent to nasal surgery.  Examination showed a significant nasal bony pyramid deviation to the left side.  Insertion of a nasal speculum revealed a significant nasal septal deviation to the left side with at least a 50 percent nasal obstruction.  Following this examination, and a review of the claims folder and discussion of relevant service records, the examiner opined that: 
 
Based on clear and convincing evidence within the claims folder, particularly the SMR's [service medical records], it would seem apparent that the [V]eteran's deviated nasal septum that existed prior to military service did not worsen or become aggravated while on active duty.  Therefore, it is less likely than not that the [V]eteran's nasal deformity/deviation was permanently worsened as a result of surgery/events during military service.  
 
Current medical literature would not support causation between obstructive sleep apnea resulting from the [V]eteran's deviated nasal septum and/or nasal surgery.  In any case, his obstructive sleep apnea would not be related to any inservice event, including deviated nasal septum and/or nasal surgery.   
 
The Veteran's spouse submitted a statement in January 2007.  She reported that she had been married to the Veteran since 1978, that he was a "mouth breather," and that he had always snored profoundly.  She stated that his condition had progressed to obstructive sleep apnea and he used a CPAP machine.  The CPAP helped control the worst of his snoring, but cannot help him breathe through his nose.  She indicated that she was a Certified Respiratory Therapist and was familiar with the symptoms and potentially dangerous effects of sleep apnea.  
 
A December 2008 statement from a private physician, Dr. T.B., indicates that the Veteran's obstructive sleep apnea was complicated by a deviated nasal septum and chronic/allergic rhinitis.  He noted that the Veteran underwent a septoplasty in 1971 and a recent physical examination confirmed a left nasoseptal deviation with airway obstruction.  The physician believed that further surgery may be needed to correct the nasal congestion.  Because the nasal obstruction issues began during active service, he requested that the Veteran be re-evaluated.  
 
The Veteran underwent additional VA examination in March 2009.  The claims file was reviewed.  The Veteran reported that he broke his nose in high school and after this he always had poor air passage via the left nostril.  This problem increased in service especially with upper respiratory infection.  Following surgery, his breathing reportedly improved for a while but soon returned to his pre-op status.  Following an examination the diagnoses were chronically impaired left nares obstruction secondary to deviated nasal, status post remote submucous resection; and obstructive sleep apnea.  The examiner opined that:
 
(1) The Veteran's nasal septum was undoubtably (sic) related to the broken nose suffered prior to active service.  The submucous resection did not involve repair of the nasal septal defect and did not result in a worsening of his obstructed nares which returned to its pre-operative state.  Thus, it is less likely as not that the patient's nasal obstruction related to a deviated nasal was not related to an active service aggravation of a pre-existing abnormality or a residual of the submucous resection.
 
(2) Upper airway obstruction decreases upper airway pressure and is a well recognized contributor to obstructive sleep apnea.  Again the deviated nasal septum was the cause of the nasal obstruction and it was neither caused by or aggravated by the mucous resection performed in 1971 or other events occurring during active service.  
 
At the January 2010 hearing, the representative argued that the Veteran's October 1971 surgery may not have provided restorative features as indicated, and that by December 1971, he was at the level he was before entrance, if not worse.  He further argued that sleep apnea was a consequence of the blockage.  The Veteran testified that he broke his nose prior to service.  He thought that they were fixing his septum, and that he was able to breathe out of the left side a little better for a short period of time.  He then testified that he could breathe better before surgery and claimed that his deviated septum was worse following the surgery.  He did not really do anything about his symptoms from 1971 to 2000.  He has had upper respiratory infections on and off since surgery.  He denied any additional nasal trauma during active duty.  
 
A January 2010 statement from Dr. L.S. indicates that the Veteran had surgery in 1971 for a deviated nasal septum and had never been able to breathe well through his nose since that time.  Examination showed a severe septal deviation to the left with total obstruction of the left side of the nose.  The physician stated that the deviated septum should have been corrected with the previous surgery and since it was still a problem, it needed to be recorrected at the VA hospital.  
 
In a July 2010 statement, the Veteran reported that he could breathe just fine before the operation but after he started snoring very bad.  He did not really know what happened but after the operation his sleep habits were bad.  
 
In June 2011, the August 2006 VA examiner (Dr. J.F.) reviewed the claims folder again and also the remand.  He noted that the Veteran clearly sustained nasal trauma that preexisted military service.  He continued to find no credible evidence at all that the preexisting nasal fracture with a deviated nasal septum was aggravated during active duty.  He stated that the deviated nasal septum and bony nasal pyramid had never been in doubt but there was not one shred of evidence that the nasal septoplasty or military service resulted in aggravation.  The examiner also indicated that the assertion that sleep apnea was possibly secondary to post-operative deviated nasal septum would not be supported by current medical literature and it was less likely than not related. 
 
In order to ensure compliance with previous remand directives, the examination was returned for additional clarification.  A February 2012 addendum by Dr. J.F. stated that he reviewed the claims folder again, that he was an otolaryngologist, and that he was certified by the American Board of Otolaryngology.  He discussed the service treatment records and in-patient clinical records.  He then opined: 
 
I continue to maintain that there is no credible evidence at all that the preexisting nasal fracture with a deviated nasal fracture was aggravated while the veteran was no (sic) active duty.  In fact, there appears to be clear and convincing evidence of rebuttal present within documents that I described.
 
It is also my opinion that it is less likely than not that sleep apnea might be secondary to the veteran's post-operative deviated nasal septum.  Current medical literature would simply not support causation, specifically in this instance.  
 
Analysis
 
In September 2006, the RO denied entitlement to service connection for post-operative residuals of a deviated nasal septum and entitlement to service connection for obstructive sleep apnea.  The Veteran disagreed with the decision and subsequently perfected this appeal. 
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).
 
In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
 
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).
 
In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).
 
In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Deviated nasal septum
 
As discussed, a deviated nasal septum was not noted at the time of the Veteran's July 1969 induction examination.  Thus, he is entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b).  
 
On review, the Board finds that a deviated nasal septum clearly and unmistakably preexisted military service.  In making this determination, the Board notes that on report of medical history completed at induction, the Veteran reported a history of a nasal fracture and difficulty breathing.  Throughout the appeal period the Veteran reported that he broke his nose prior to service.  The military physician who conducted the surgery had the opportunity to consider the Veteran's reported history and examination findings and determined, in his professional opinion, that the deviated septum existed prior to service.  Additionally, the various VA opinions appear to agree that it was obvious or manifest that the disability preexisted service.  For example, the August 2006 examiner indicated that the deviated nasal septum existed prior to service.  The March 2009 examiner stated that the deviated septum was undoubtedly related to the broken nose suffered prior to service.  The June 2011 addendum notes the Veteran clearly sustained nasal trauma that preexisted military service.  
 
The evidence also clearly and unmistakably demonstrates that the preexisting deviated septum was not aggravated during service.  In making this determination, the Board notes that there is no evidence of additional nasal injury during service.  The Board acknowledges the Veteran's in-service complaints of difficulty breathing through his left nostril and that he eventually underwent a surgical procedure.  The various VA medical opinions, however, support a finding that there is clear and unmistakable evidence that the preexisting deviated septum was not aggravated.  For example, the August 2006 opinion indicates that it would seem apparent that the deviated septum did not worsen or become aggravated during service.  The March 2009 examiner indicated that the submucous resection did not involve repair of the septal defect and did not result in a worsening of the obstructed nares.  The June 2011 addendum indicates that there is not one shred of evidence that nasal septoplasty or service resulted in aggravation.  In the February 2012 addendum, the examiner stated that there was no credible evidence at all of aggravation.  The June 2011 and February 2012 addendums were provided by an otolaryngologist and were based on a review of all service records, to include in-patient clinical records.  Thus, these opinions are considered highly probative.  
 
In addressing the second prong of Wagner, the Board notes that the Veteran reported frequent symptoms during service prior to his surgery.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
 
The Board also acknowledges the Veteran's post-service statements that his breathing became worse following surgery.  The Veteran is competent to describe his breathing or whether his nose was stuffed up.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board, however, finds that the most credible evidence comes in the form of the Veteran's service records, wherein he specifically stated he had nose surgery and could breathe better, and not statements presented decades postservice in the pursuit of monetary compensation.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of the statements presented). 
 
The Board has also considered the private medical statements submitted in support of the Veteran's claims.  These statements, however, do not specifically address whether a deviated septum was aggravated inservice, and are not considered probative regarding this question.  
 
In summary, a deviated nasal septum clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during service.  The appeal is denied.
 
Obstructive sleep apnea
 
Service treatment records do not show treatment for or a diagnosis of obstructive sleep apnea.  Indeed, sleep apnea was not diagnosed until 2002, approximately 31 years following discharge.  
 
In considering the claim, the Board acknowledges the lay statements that the Veteran has a long history of snoring.  The Veteran and his spouse are both competent to describe his snoring history.  Charles.  The Board has also considered the spouse's statement that the Veteran's condition has progressed to obstructive sleep apnea.  The Board acknowledges that the Veteran's spouse is a Certified Respiratory Therapist.  Notwithstanding, there is no indication she is a physician or is otherwise competent to render an etiology opinion on a complex medical question.  To the extent she is attempting to provide a medical nexus opinion, the Board does not find it probative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  On review, the record does not contain competent evidence relating the Veteran's currently diagnosed obstructive sleep apnea to his military service on a direct basis.  
 
In reviewing the file, it appears the Veteran's essential contention is that he developed sleep apnea as a result of his deviated septum.  As discussed above, entitlement to service connection for post-operative residuals of a deviated nasal septum is not warranted.  The Veteran is not service-connected for any disability and there is no basis for a secondary grant of service connection.  
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  
 
 
ORDER
 
Entitlement to service connection for post-operative residuals of a deviated nasal septum is denied.
 
Entitlement to service connection for obstructive sleep apnea, to include as secondary to post-operative residuals of a deviated nasal septum, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


